Citation Nr: 1536637	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  10-08 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury. 

2.  Entitlement to service connection for a disability manifested by chest pain. 

3.  Entitlement to service connection for a low spine disability. 

4.  Entitlement to service connection for a right knee disability. 

5.  Entitlement to an increased evaluation for sinusitis, evaluated as non-compensable prior to November 10, 2010, and 10 percent thereafter and characterized as sinusitis with allergic rhinitis. 

6.  Entitlement to an increased evaluation for left knee strain, evaluated as non-compensable prior to January 30, 2014, and 10 percent thereafter. 

7.  Entitlement to an evaluation in excess of 10 percent for left ankle instability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1998 to March 2001, and January 2003 to January 2004. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen claims for service connection for residuals of head injury, chest pain, low spine disability, and right knee disability; granted service connection for left knee strain and assigned a non-compensable evaluation effective February 6, 2009; and continued a 10 percent disability evaluation for left ankle instability; and continued a non-compensable evaluation for sinusitis.   

Subsequently, in a January 2011 rating decision, the RO increased the disability evaluation for sinusitis to 10 percent disabling effective November 10, 2010, and recharacterized the disability as sinusitis with allergic rhinitis.  Then in a July 2014 rating decision, the RO increased the disability evaluation for left knee disability to 10 percent disabling effective January 30, 2014.  Since the RO did not assign the maximum disability ratings possible, the appeals for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The Board notes that the service connection issues currently on appeal have been adjudicated as claims for whether new and material evidence has been received to reopen the claims.  In a June 2001 rating decision, the RO denied service connection for residuals of head injury, chest pain, low spine disability, and right knee disability.  The Veteran did not appeal that decision, and he attempted to reopen his claims in February 2009.  As such, the Veteran would typically be required to submit new and material evidence to reopen his claims for service connection.  See 38 C.F.R. § 3.156(a) (2015).  

However, during the course of the appeal, additional service treatment and personnel records have been received.  These records included findings that may be relevant to the Veteran's claims.  In such an instance, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims, VA will reconsider the claims, notwithstanding the requirement of new and material evidence.  See 38 C.F.R. 
§ 3.156(c) (2015).  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claims must be reconsidered.  In other words, the submission of new and material is not required in this case for VA to consider the claims on the merits.  

In his March 2010 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before a Veteran's Law Judge.  However, in a June 2015 statement, the Veteran withdrew his hearing request.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2015).

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of service connection for residuals of a head injury, a disability manifested by chest pain, a low spine disability, and a right knee disability, and increased evaluations for left knee and left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of the issue of an evaluation in excess of 10 percent for sinusitis with allergic rhinitis beginning November 10, 2010, be withdrawn.

2.  Prior to November 10, 2010, the Veteran's sinusitis was manifested by two non-incapacitating episodes per year lasting 7 to 14 days and nasal congestion and itchy nose.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of an evaluation in excess of 10 percent for sinusitis with allergic rhinitis beginning November 10, 2010, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Prior to November 10, 2010, the criteria for a 10 percent disability evaluation, but not higher, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.21, 4.31, 4.97, Diagnostic Codes 6510,6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

In a March 2011 correspondence, the Veteran indicated that he wished to withdraw the issue of an evaluation in excess of 10 percent for sinusitis with allergic rhinitis.  Because the Veteran has clearly indicated his wish to withdraw the issue of an evaluation in excess of 10 percent for sinusitis with allergic rhinitis beginning November 10, 2010, there remains no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2015).  Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review these issues and they are therefore dismissed.

Duties to Notify and Assist

In correspondence dated in March 2013, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter informed the Veteran that in order to establish a higher rating for sinusitis, the evidence would need to show that his disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his increased rating claim.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the letter was not sent prior to initial adjudication of the claim and there was no further adjudication after the letter was sent.  However, the Veteran has indicated that he was satisfied with the 10 percent disability evaluation which was assigned as of November 10, 2010, as discussed above.  Therefore, the Board's action herein (assigning a 10 percent disability evaluation for the entire period on appeal) would not prejudice the Veteran; and a remand for additional notification/adjudication would needlessly delay this matter. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA examination during the appeal period.  A review of the VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record, and provided sufficient information to evaluate disability.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected disability since he was last examined in 2011.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.

Additionally, the Veteran has declined to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

Sinusitis

The Veteran essentially contends that for the period prior to November 10, 2010, his sinusitis was compensable.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that Vas's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

In every instance where the schedule does not provide a non-compensable evaluation for a diagnostic code, a non-compensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's disability has been evaluated under Diagnostic Codes 6510 (sinusitis, pansinusitis, chronic) and 6522 (allergic or vasomotor rhinitis)

Under Diagnostic code 6510, a non-compensable evaluation is warranted when detected by X-ray only.  A compensable evaluation is warranted if there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or, three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.   A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episodes of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6510.

Under Diagnostic Code 6522, a 10 percent rating applies where the evidence demonstrates allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating applies where the evidence demonstrates polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The only relevant evidence of record includes the November 10, 2010, VA examination report.  At that time, the Veteran indicated congestion treated with medication with onset in 1998/1999 without change.  There was no history of hospitalization or surgery, trauma, or neoplasm.  He had perennial nasal allergy without history of osteomyelitis but with history of sinusitis.  Diagnosis was by X-ray and not clinical findings.  There was no history of incapacitating episodes but there was a history of two non-incapacitating episodes per year lasting 7 to 14 days accompanied by headache and purulent discharge.  His current rhinitis symptoms were nasal congestion and itchy nose; but he had no current sinus symptoms.  He had frequent breathing difficulties, but no signs of nasal obstruction, nasal polyps, septal deviation, permanent hypertrophy or turbinates from bacterial rhinitis, rhinoscleroma, tissue loss, scarring or deformity of the nose, Wegener's Granulomatosis, or granulomatous infection.  Additionally, there was no laryngectomy and the larynx appeared normal.  There were no residuals of any injury to the pharynx including nasopharynx.  The diagnosis was remote sinusitis and the evaluation was consistent with allergic rhinitis today.

Based on the evidence, the Board finds that the 10 percent evaluation for sinusitis should be extended for the entire period on appeal (date of claim in February 2009).  There are no pertinent medical evidence prior to the November 2010 VA examination but there is no indication that the Veteran's symptoms varied prior to that time.  The RO increased the Veteran's disability to 10 percent disabling effective November 10, 2010, based on the examination report cited herein.  The examination clearly shows that the Veteran had a history of two non-incapacitating episodes per year lasting 7 to 14 accompanied by headaches.  The criteria for a 10 percent evaluation requires three to six non-incapacitating episodes per year characterized by pain, headaches, purulent discharge or crusting.  However, affording the Veteran all benefit of the doubt, the Board finds that the duration of the Veteran's episodes (one week to two weeks) is of the severity contemplated by the rating criteria.   However, the Board finds that an evaluation in excess of 10 percent is not warranted, as he did not have three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Additionally, he did not have any polyps.  

In sum, the Board finds that an evaluation of 10 percent, but not higher, for the period prior to June 25, 2104, is warranted, and a non-compensable evaluation thereafter is warranted.  See Fenderson, supra. 

Extraschedular Evaluation

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is  inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's sinusitis symptoms of congestion and itchy nose are contemplated by the schedular criteria but they are not so severe as to warrant higher ratings than evaluated herein.  Also, the Veteran indicated that his symptoms did not have significant effects on his occupation and no effects on usual daily activities.  Thus, it cannot be said that the available schedular evaluation for this disability is inadequate.  There are in fact higher ratings available for the rating criteria but the Veteran's disability is not productive of such manifestations, as discussed above. 

Additionally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition, nor does the evidence suggest such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims  held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

The claim as to an evaluation in excess of 10 percent for sinusitis with allergic rhinitis beginning November 10, 2010, is dismissed.

Prior to November 10, 2010, a 10 percent disability evaluation, but not higher, for sinusitis is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

With regard to the service connection claims for residuals of head injury, chest pian, low spine disability, and right knee disability, the Veteran has not been provided any notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), which redefined VA's duty to assist, enhanced its duty to notify a claimant as to the information and evidence necessary to substantiate a claim, and eliminated the well-grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2015) (regulations implementing the VCAA). Therefore, on remand, he must be sent an appropriate notification letter. 

The Veteran's increased evaluation claims for left ankle and left knee disabilities were last adjudicated in a July 2014 supplemental statement of the case (SSOC).  Subsequently, he was afforded examinations for his claimed disorders in August 2014.  As the examination reports directly address and are significant to the claims currently on appeal, the Veteran's claims must be readjudicated in an SSOC to afford him all due process.  [The Board notes that the Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, was filed in September 2011, which is prior to  February 2, 2013.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154 which amends 38 U.S.C. § 7105  by adding new paragraph (e), which states that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.]

Accordingly, the case is REMANDED for the following actions:

1. Review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied. 

2. Readjudicate all the claims on appeal, specifically with regard to the increased evaluations of the left knee and left ankle, considering all the evidence since the July 2014 SSOC, to include the August 2014 VA examination reports.  If the claims remain denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


